            Case 2:18-cv-00160-SU      Document 173         Filed 02/24/21   Page 1 of 4




 J. Morgan Philpot, Esq.
 (Oregon Bar No. 144811)
 JM PHILPOT LAW, PLLC
 1063 East Alpine Drive,
 Alpline, UT 84004
 (801) 428-2000
  morgan@jmphilpot.com
  Attorney for Plaintiffs

                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF OREGON

  D. JEANETTE FINICUM, ET AL.

                                              Plaintiffs,

  v.                                                           CASE NO: 2:18-CV-00160-SU

  UNITED STATES OF AMERICA, ET AL.                          PLAINTIFFS’ CONSENT
                                                            MOTION FOR EXTENSION
                                                            OF TIME TO FILE RESPONSE
                                                            TO STATE DEFENDANTS’
                                                            OBJECTIONS (ECF NO. 169)

                                           Defendants.

       Plaintiffs, by and through counsel J. Morgan Philpot Esq., file Plaintiffs Consent Motion for

and Extension of Time to File Response to State Defendants’ Objections (ECF No. 169) pursuant to

LR 16-3 and state the following in support thereof:

       1.      As a preliminary matter, Plaintiffs and the State Defendants have litigated whether

amended claims which included adding Defendant Hampton, Trooper #1 and Trooper #2 (hereinafter

“Defendants”) related back to the Original Complaint for purposes of the statute of limitations

exhaustively in the instant case.

       2.      On July 24, 2020, The Magistrate issued a Findings and Recommendation (F&R)

which inter alia agreed with Plaintiffs position that the claims against Defendants were timely and

related back to the filing of the Original Complaint and recommended that Defendants' Motion

to Dismiss be denied. (ECF No. 161 at pp.37-43)

                                                  1
            Case 2:18-cv-00160-SU        Document 173        Filed 02/24/21     Page 2 of 4



       3.        The parties then conferred about extensions to file objections to the F&R which has

extended through the holidays and for which the Court has graciously granted each time.

       4.        On December 14, 2020, Plaintiffs requested a thirty (30) day extension to file its

objections to the F&R. (ECF No. 167).

       5.        On December 15, 2020, the Court granted Plaintiffs' request for extension as follows:

 12/15/2020       168 ORDER: Third Motion for Extension of Time 167 is GRANTED. The
                      deadline for all parties to file objections to Judge Sullivans F&R is extended
                      from 12/14/2020 to 01/29/2021. The deadline to file a reply to any
                      objection is extended from 01/27/2021 to 02/26/2021. No further
                      extensions will be allowed. Ordered by Judge Michael W. Mosman. (dls)
                      (Entered: 12/15/2020)



       6.        As a result, the parties were each granted and benefited from the same enlargement of

time to file Objections as well as respond to Plaintiff’s Objections.

       7.        Plaintiffs have complied with the Court’s order to the extent timely Objections to

the Magistrate Judge's F&R were filed on January 29, 2021. (ECF No. 171)

       8.        Defendants also timely filed objections on January 29, 2021 which is the subject of

this request for enlargement of time to respond. (ECF No. 169)

       9.        Their primary complaint regarding the Magistrate’s F&R centers around whether state

or federal law is more lenient in resolving whether claims relate back to the filing of the original

complaint.

       10.        As stated above, Plaintiffs’ have exhaustively briefed the relation back issue leading

up to this point. Now, Defendants appear to have raised a new protest that the Court failed to

consider the entire body of Oregon state law which they believe constitutes legal error. (ECF No.

169, pp.37-42)

       11.        To that end, Plaintiffs would like the opportunity to oppose Defendants’ objections,

however Plaintiffs’ counsel and staff have run into conflicting dates and obligations, essentially a


                                                   2
              Case 2:18-cv-00160-SU      Document 173        Filed 02/24/21      Page 3 of 4



perpetual work crush of competing deadlines that will undoubtedly cause Plaintiffs’ response to be

filed late.

        12.      Counsel’s staff is small and now Attorney Philpot, Esq. has been confounded by

further staff resources familiar with the case seemingly attacked by COVID like symptoms.

        13.      As such, Plaintiffs' counsel believes good cause exists to request another short

extension of time not to exceed four (4) days, to file Plaintiffs’ Response to State Defendants’

Objections. (ECF No. 169).

        14.      This will allow counsel to meet competing obligations and deadlines as well as buffer

any illness inflicted on his staff and allow Plaintiffs to comply with the Court’s filing deadline.

        15.      Pursuant to LR 7-1, Plaintiffs’ counsel certifies that he has conferred in good faith

with opposing counsel who indicated he will not oppose such a reasonable request.

        16.      Plaintiffs seek this extension in good faith. There is no prejudice to the defendants

with such a small (4) day delay and no dilatory motive exists.

        WHEREFORE, in consideration of the foregoing, Plaintiffs respectfully move this Court to

extent the time for Plaintiffs to file their Response to State Defendants’ Objections to the Magistrate’s

Findings and Recommendations (ECF No. 169) by four (4) days to be filed no later than Tuesday,

March 2, 2021, and any other and further relief this Court deems proper and just.



                                                                 RESPECTFULL SUBMITTED,



     Date: February 24, 2021                                     /s/ J. Morgan Philpot
                                                                 J. Morgan Philpot, OSB #144811
                                                                 Attorney for Plaintiffs




                                                   3
         Case 2:18-cv-00160-SU         Document 173      Filed 02/24/21     Page 4 of 4




                                CERTIFICATE OF SERVICE

       I hereby certify that on February 24, 2021, I filed the foregoing notice through the CM/ECF
system, causing the following individuals to be served by electronic means, as reflected in the
Notice of Electronic Filing:

     James S. Smith                                   JOSEPH HUNT
     Department of Justice                            Assistant Attorney General
     Trial Division
     100 SW Market St                                 Civil Division
     Portland, OR 97201                               C. SALVATORE D’ALESSIO, JR.
     Email: james.s.smith@doj.state.or.us             Acting Director, Constitutional Tort Staff
                                                      Torts Branch, Civil Division
     Molly S. Silver
     Thomas F. Armosino                               RICHARD MONTAGUE
     Frohnmayer Deatherage, et al.                    Senior Trial Counsel
     2592 E. Barnett Road Medford, OR 97501           Constitutional Tort Staff
     Email: armosino@fdfirm.com                       Torts Branch, Civil Division

     Casey S. Murdock Frohnmayer,                     LEAH BROWNLEE TAYLOR
     Deatherage, Jamieson, Moore, Armosino &          United States Department of Justice
     McGovern                                         Senior Trial Attorney
     2592 East Barnett Road                           Constitutional Tort Staff
     Larson Creek Professional Center                 Torts Branch, Civil Division
     Medford, OR 97504                                PO Box 7146
     Email: Murdock@fdfirm.com                        Washington, D.C. 20044
                                                      Leah.B.Taylor@usdoj.gov
                                                      Attorney for Defendants
                                                      United States of America and Greg
                                                      Bretzing



                                                    By: /s/ J. Morgan Philpot




                                                4
